United States District Court
Northern District of California

 

 

&

. CLEp Sy
UNITED STATES DISTRICT COURT 7%, Us
97;

NORTHERN DISTRICT OF CALIFORNIA

IN THE in OM, 2 0 S 00.9 MISC

 

Patrick Bernard Greenwell, State Bar No. ORDER TO SHOW CAUSE RE O
SUSPENSION FROM MEMBERSHIP
124014 IN GOOD STANDING OF THE BAR
OF THE COURT

 

TO: Patrick Bernard Greenwell, State Bar No. 124014

The State Bar of California has notified the United States District Court for the Northern District of
California that, effective October 17, 2019, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule | 1-7(b)(1). On or before January 28, 2020, you may file a response to
this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.cov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this file on or after January 28, 2020 absent further order of
this Court.

IT ISSO ORDERED.

Dated: January 7, 2020

 

 

 
